IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RONNIE FAY STOOKEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-4617

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 4, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Elizabeth H. Webb and James Armstrong, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the judgment and sentence rendered January 29, 2016, in Duval County

Circuit Court case number 16-2014-CF-003824-AXXX-MA. Upon issuance of

mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit

court for treatment as the notice of appeal.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.